Citation Nr: 1018088	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-27 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether the reduction of the disability rating for service-
connected benign pleural plaquing due to asbestos from 60 
percent disabling to noncompensably disabling, effective July 
1, 2007, was proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1958 to March 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  

In February 2008, the Veteran participated in an informal 
conference with a Decision Review Officer (DRO) at the RO.  
The report of the conference is associated with the claims 
file.  

In December 2009, the Board remanded the Veteran's claim to 
provide an additional VA examination.  The record reveals 
that the Veteran was afforded a VA examination in January 
2010.  Therefore, the Board finds that the remand directives 
have been completed, and, thus, a new remand is not required 
to comply with the holding of Stegall v. West, 11 Vet. App. 
268 (1998).

The issue of entitlement to a compensable disability rating 
for benign pleural plaquing due to asbestos has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over the issue and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a May 2003 rating decision, a 30 percent disability 
rating for the Veteran's service-connected asbestosis was 
assigned, effective from November 22, 2002.  

3.  In an October 2006 rating decision, a 60 percent 
disability rating for the Veteran's service-connected benign 
pleural plaquing was assigned, effective from July 12, 2006.  

4.  Following a December 2006 VA examination, in January 
2007, the RO issued a proposal to reduce the rating for the 
service-connected benign pleural plaquing due to asbestos, 
from 60 percent to 0 percent, on the grounds that the medical 
evidence did not support the currently assigned disability 
rating.  

5.  Reduction of the Veteran's disability rating for the 
benign pleural plaquing due to asbestos from 60 percent to 0 
percent was formally implemented, effective from July 1, 
2007.  

6.  In reducing the disability rating for the service from 60 
to 0 percent, effective from July 1, 2007, the RO met all due 
process requirements in executing such a reduction and the 
decision to reduce the rating was properly substantiated by 
the evidence of record, which did not reflect the criteria to 
support a compensable disability rating under Diagnostic Code 
6833.    


CONCLUSION OF LAW

The criteria for the restoration of a 60 percent rating for 
benign pleural plaquing due to asbestos have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 6833.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

With respect to the Veteran's claim for restoration of a 60 
percent disability rating for service-connected benign 
pleural plaquing due to asbestos, the Board notes that this 
issue arises not from a claim filed by the Veteran but rather 
from action initiated by the RO.  Concerning this, the Board 
notes that service connection has been in effect since 
November 22, 2002.  In July 2006, the Veteran filed a claim 
for an increased rating and in an October 2006 rating 
decision, the RO assigned a 60 percent disability rating for 
the Veteran's disability, effective July 12, 2006.  In 
conjunction with a claim for a total disability evaluation 
based on individual unemployability (TDIU), the Veteran was 
scheduled for a VA examination in December 2006, which showed 
no evidence of asbestosis.  Based on the December 2006 VA 
examination report, the RO proposed, in a January 2007 rating 
action, to reduce the Veteran's disability rating for benign 
pleural plaquing to 0 percent.  The Veteran's disability 
rating was reduced to 0 percent by a March 2007 rating 
decision, effective June 1, 2007.  In a July 2007 rating 
decision, the effective date for the reduction was changed to 
July 1, 2007.  The Veteran was notified by various 
communications, including a statement of the case (SOC), as 
to what information was of record and what was required to 
substantiate the continuation or restoration of the 60 
percent disability rating.  

Moreover, inasmuch as this case involves a rating reduction, 
rather than a rating increase, the Board notes that there are 
specific notice requirements, found in          38 C.F.R. § 
3.105(e)- (i), which are applicable to reductions in ratings.  
The Board believes that those specific notice requirements 
take precedence over the more general notice requirements 
that apply when a claimant makes a claim for benefits to VA 
and, as will be explained herein, those specific notice 
requirements were complied with in conjunction with the 
reduction of the evaluation for the benign pleural plaquing 
due to asbestos.  See Zimick v. West, 11 Vet. App. 45, 51 
(1998) ('a more specific statute will be given precedence 
over a more general one . . . .') (quoting Busic v. United 
States, 446 U.S. 398, 406 (1980)); see also Kowalski v. 
Nicholson, 19 Vet. App. 171, 176-7 (2005).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all available VA treatment records and 
relevant private treatment records are in the claims file and 
were reviewed by both the RO and the Board.  Additionally, 
the Veteran was afforded a VA examination in January 2010.  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the examination obtained in 
this case is adequate, as the report was predicated on a 
review of the claims file and all pertinent evidence of 
record, and fully addressed the rating criteria that are 
relevant to rating the Veteran's disability in this case.  
Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion has been met.  38 C.F.R. § 
3.159(c)(4).  The Board, therefore, finds that the VCAA duty 
to assist has also been satisfied.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of the issue 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

LAW AND ANALYSIS

I.	Propriety of Rating Reduction

Congress has provided that a Veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  See 38 U.S.C.A.                 § 
1155 (West 2002 & Supp. 2009).  The Court has consistently 
held that when an RO reduces a Veteran's disability rating 
without following the applicable regulations, the reduction 
is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 
292 (1999) and cases cited therein.  Prior to reducing a 
Veteran's disability rating, VA is required to comply with 
several general VA regulations applicable to all rating-
reduction cases, regardless of the rating level or the length 
of time that the rating has been in effect.  See 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.13 (2009); see also Brown v. Brown, 5 Vet. 
App. 413, 420 (1993).  These provisions impose a clear 
requirement that VA rating reductions be based upon review of 
the entire history of the Veteran's disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such 
review requires VA to ascertain, based upon review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  See 38 C.F.R.          § 3.105(e) (2009).

Furthermore, section 3.105(i) requires that the Veteran be 
informed that he or she may request a predetermination 
hearing provided that the request is received by VA within 30 
days from the date of the notice of the proposed rating 
reduction.  The regulation provides that if a timely request 
for a predetermination hearing is received, VA will notify 
the beneficiary in writing of the time and place of the 
hearing at least 10 days in advance of the scheduled hearing 
date; that the hearing will be conducted by VA personnel who 
did not participate in the proposed adverse action and who 
will bear the decision-making responsibility; and that if a 
predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.  See 38 C.F.R. § 3.105(i)(1) (2009).

Following the predetermination procedures specified above, 
final action will be taken.  If the beneficiary failed 
without good cause to report for a scheduled predetermination 
hearing, the final action will be based solely upon the 
evidence of record.  If a predetermination hearing was 
conducted, the final action will be based on evidence and 
testimony adduced at the hearing as well as the other 
evidence of record including any additional evidence obtained 
following the hearing pursuant to necessary development.  See 
38 C.F.R. § 3.105(i)(2) (2009).

Section 3.105 directs that unless otherwise provided by the 
subsection 3.105(i), final rating action will be taken and 
the award will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final rating action expires.  
See 38 C.F.R. § 3.105(e) (2009).  

In this case, the Board finds that the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) when it took 
action in a March 2007 rating decision to reduce the rating 
for the Veteran's service-connected benign pleural plaquing 
from 60 percent to noncompensably disabling.  As was 
discussed in the law and regulations section above, 38 C.F.R. 
§ 3.105(e) requires that the Veteran be provided with proper 
notification, the opportunity to respond to a proposed 
reduction and notice which includes 'detailed reasons' for 
the contemplated reduction in the assigned disability rating.  
In this regard, a January 2007 notice letter and rating 
determination explained why the Veteran's disability rating 
was reduced.  The notice also advised the Veteran that he 
could submit medical or other evidence to show that this 
change should not be made, noting that the best type of 
evidence to submit was a statement through a physician who 
recently treated or examined him.  The notice stated that if 
no additional evidence was received within 60 days from the 
date of the letter, his evaluation would be reduced the first 
day of the third month following the notice of a final 
decision.  In addition, the notice letter also advised the 
Veteran that he could request a personal hearing to present 
evidence or argument on any important point on his claim.  
The Veteran did not request a personal hearing.  Thus, the 
Board finds that the due process standards set forth in 38 
C.F.R. § 3.105(e) were met in this case.  

As the due process requirements have been met, the Board must 
now determine whether the reduction in the disability rating 
for service-connected benign pleural plaquing due to asbestos 
from 60 percent disabling to 0 percent disabling was proper.  

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2009).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

As noted previously, the record shows that a May 2003 rating 
decision granted service connection for asbestosis, assigning 
a disability rating of 30 percent, effective November 22, 
2002.  Subsequently, the Veteran submitted a claim for an 
increased disability rating and the September 2004 rating 
decision continued the 30 percent disability rating, but 
recharacterized the disability as benign pleural plaquing due 
to asbestos.  The Veteran submitted another claim for an 
increased disability rating in July 2006.  In an October 2006 
rating decision, the RO granted an increased disability 
rating of 60 percent, effective July 12, 2006.  Thereafter, 
the RO proposed to reduce the Veteran's disability rating for 
benign pleural plaquing due to asbestos from 60 percent 
disabling to 0 percent disabling due to a December 2006 VA 
examination report.  In a March 2007 rating decision, the RO 
reduced the Veteran's benign pleural plaquing due to asbestos 
from 60 percent to 0 percent disabling, effective June 1, 
2007.  Subsequently, in a July 2007 rating decision, the 
effective date was changed to July 1, 2007.  Since the 
Veteran's rating was reduced effective as of July 1, 2007, it 
had been in effect for less than five years.  As the 
Veteran's rating has been in effect for less than five years, 
the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  
Instead, a single reexamination disclosing improvement in the 
disability is sufficient to warrant reduction in a rating.  
See 38 C.F.R. § 3.344(c).

In determining the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated although post-reduction medical 
evidence may be considered in the context of considering 
whether actual improvement was demonstrated.  Cf. Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  At the time of 
the reduction to a 0 percent (noncompensable) evaluation, the 
Veteran's service-connected disability was rated under 
Diagnostic Code 6833.  

Diagnostic Code 6833 provides that a 30 percent rating for 
asbestosis requires Forced Vital Capacity (FVC) of 65 to 74 
percent predicted, or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56 
to 65 percent predicted.  A 60 percent evaluation requires 
FVC of 50 to 64 percent predicted or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation requires FVC less than 
50 percent predicted, or DLCO (SB) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; co pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy.  

The regulations also provide that in every instance where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a zero percent evaluation, a zero 
percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

The VA treatment records show that the Veteran has several 
lung conditions to include nonservice connected asthma and 
chronic obstructive pulmonary disorder (COPD).  The August 
2006 VA treatment record noted a diagnosis of COPD with a 
history of asbestos exposure.  

In the August 2004 VA examination report, the examiner noted 
that the general marks in the treatment records indicated 
asbestosis.  However, the examiner concluded after reviewing 
the CT scan that the Veteran had benign pleural plaquing due 
to asbestos.  The examiner noted that there was no asbestosis 
found.    

The Veteran was afforded a VA examination in September 2006.  
The examiner noted diagnoses of COPD and benign pleural 
plaquing due to asbestosis.  However, the examiner noted that 
there was no definitive evidence of obstructive or 
restrictive respiratory disease.  

The Veteran was afforded another VA examination in December 
2006.  The December 2006 VA examination report noted that the 
Veteran had nonservice-connected mild COPD with asthmatic 
component.  Further, the examiner provided that there was no 
asbestosis found, no restrictive lung disease, and no 
pulmonary fibrosis found.  In addition, it was noted that the 
Veteran's asbestos-related benign pleural plaquing was of no 
symptomatic or clinical significance.  

The February 2007 VA treatment record noted that the 
Veteran's asbestos related pleural plaques were stable and 
there was no evidence of any chest malignancy on imaging.  

A private treatment record dated in May 2007 noted that the 
Veteran had mild restrictive and obstructive airway changes.  
It was noted that the more recent x-rays raised questions of 
an interstitial lung process, but this was questionable.  Dr. 
P.J.S. noted that the Veteran had some mild restrictive lung 
disease as well as some calcified pleural plaques in the 
diaphragm and questionable early interstitial changes on 
chest x-ray overall consistent with asbestos exposure and 
mild restrictive lung disease secondary to this.  It was 
noted that the calcified deposits on the diaphragm were 
markers of asbestos exposure, but did not cause clinical 
problems.  In addition, it was noted that the Veteran had 
mild obstructive airways disease probably most attributable 
to cigarette smoking habits in the past.  It was noted that 
the interstitial involvement, if truly present, would be a 
marker of asbestosis.  In a subsequent June 2007 private 
treatment record, Dr. P.J.S. noted that the Veteran had 
findings of COPD as well as mild restrictive disease and 
known pleural plaques.  However, he also noted that he 
reviewed the CAT scan of the chest and could not find any 
significant interstitial lung disease to suggest asbestosis.  

The Veteran was afforded an additional VA examination in 
January 2010.  The examiner noted that the Veteran worked in 
the Navy as a boiler technician on a destroyer from January 
1958 to March 1961.  It was noted that the Veteran had 
pleural plaques on chest x-ray indicative of the previous 
asbestos exposure.  He was on several inhalers for multiple 
breathing problems.  Pulmonary function testing was completed 
and the results were indicative of moderate airways 
obstruction with mildly reduced diffusion capacity.  There 
was also evidence of air trapping.  The CT scan showed 
multiple pleural plaquing calcifications which were likely 
indicative of previous asbestos exposure.  The impression was 
pleural plaques secondary to asbestosis and moderate chronic 
obstructive pulmonary disease secondary to smoking.  The 
examiner specifically noted that the Veteran did not have 
typical parenchyma lung changes typical of asbestosis and, 
therefore, his current penchymal lung disease was less likely 
as not caused by or a result of his exposure to asbestos.  
The examiner stated that the pleural plaques were indicative 
of the asbestos exposure, but did not cause any significant 
impairment of breathing.  

Initially, the Board recognizes that the Veteran has several 
nonservice-connected lung conditions.  However, the Veteran 
was originally service-connected for asbestosis, not COPD, 
asthma, penchymal lung disease or any other lung condition.  
Moreover, the January 2010 VA examiner performed a physical 
examination of the Veteran and reviewed the Veteran's medical 
history and opined that the Veteran's current COPD was not 
related to asbestos exposure.  Further, the examiner noted 
that the Veteran did not have parenchyma lung changes typical 
of asbestosis and, therefore, the parenchymal lung disease 
was not related to asbestos exposure.  While the Board 
acknowledges that the Veteran's private physician, Dr. P.J.S. 
stated that the Veteran had mild restrictive lung disease, 
the preponderance of the medical evidence of record does not 
reflect that the Veteran has restrictive lung disease related 
to asbestos exposure.  The August 2004 VA examination report, 
September 2006 VA examination report, and the December 2006 
VA examination report specifically noted that the Veteran did 
not have restrictive lung disease.  Furthermore, the January 
2010 VA examiner reviewed the entire claims file and 
specifically noted Dr. P.J.S.'s opinion, but explained that 
the Veteran's parenchyma changes were not typical of 
asbestosis and were therefore not related to asbestos 
exposure.  Thus, although the Veteran has lung conditions 
that affect his pulmonary functioning, these conditions have 
not been service connected and are not at issue in this case.  

As noted above, the RO recharacterized the Veteran's service-
connected asbestosis in light of the aforementioned medical 
evidence which did not reflect that the Veteran had 
asbestosis.  Instead, the medical evidence revealed that the 
Veteran had benign pleural plaquing as a result of asbestos 
exposure.  The medical evidence consisting of the December 
2006 VA examination report and September 2006 VA examination 
report noted that there was no evidence of asbestosis.  The 
June 2007 private treatment record also noted that there was 
no evidence of asbestosis.  In addition, although the January 
2010 VA examiner indicated that the Veteran's benign pleural 
plaquing was secondary to asbestosis, there was no current 
asbestosis identified by the examiner.  The examiner included 
a diagnosis of parenchymal lung disease, but noted that the 
parenchyma lung changes were not typical of asbestosis and, 
consequently, was not related to asbestos exposure.  Thus, 
there is no evidence of asbestosis and, consequently, the RO 
changed the diagnosis to benign pleural plaquing due to 
asbestos, which resulted in the reduction of the 60 percent 
disability rating to a 0 percent disability rating.    

With respect to whether the reduction from 60 percent to 0 
percent for the benign pleural plaquing due to asbestos was 
proper, the preponderance of the medical evidence of record 
shows that the Veteran's benign pleural plaquing does not 
result in any clinical symptoms.  The Board recognizes that 
the January 2010 VA examiner merely noted that the Veteran's 
pleural plaquing did not cause any significant breathing 
problems.  However, the private treatment records dated in 
2007 provided a more definitive opinion by stating that the 
Veteran's calcified plaquing was of no clinical significance.  
In addition, the December 2006 VA examiner's opinion also 
supported Dr. P.J.S.'s opinion by explaining that the 
Veteran's benign pleural plaquing was of no symptomatic or 
clinical significance.  Thus, the Board finds that the RO's 
reduction of the rating for the Veteran's disability to 0 
percent was supported by the evidence.  Although the evidence 
did not demonstrate actual improvement in the Veteran's 
pulmonary function results, the preponderance of the evidence 
shows that the Veteran's benign pleural plaquing does not 
result in clinical symptoms and, therefore, when rated 
analogously under Diagnostic Code 6833, there is no basis for 
a compensable disability rating.  The previous 60 percent 
disability rating was based entirely on the pulmonary 
functioning test results and impairment which the medical 
evidence shows is related to the Veteran's nonservice 
connected disabilities.  Accordingly, the 0 percent 
disability rating that was assigned by the March 2007 rating 
decision was proper.  

In making the above determination, the Board acknowledges the 
Veteran's statements that his breathing problems are related 
to asbestos exposure and that the reduction of the disability 
rating to 0 percent was not proper.  Although the Veteran may 
sincerely believe that his service-connected disability 
results in breathing problems, the Veteran, as a lay person, 
is not competent to make such a statement.   While the 
Veteran can be competent in certain situations to provide a 
diagnosis of a simple condition, the Veteran is not competent 
to provide evidence as to more complex medical questions.  
See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this 
case, the issue is not a simple diagnosis, but a matter 
requiring medical expertise.  Consequently, the Veteran's 
statements are not entitled to any probative value.     

In summary, the preponderance of the competent medical 
evidence substantiates that the reduction in rating from 60 
to 0 percent for the benign pleural plaquing was proper.  
Therefore, the appeal for restoration of a 60 percent 
disability rating must be denied.  The preponderance of the 
evidence is unfavorable, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A.         § 5107(b).  See also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to the restoration of a 60 percent rating for the 
service-connected benign pleural plaquing due to asbestos is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


